Citation Nr: 1622233	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  10-07 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active duty service from December 1982 to April 1988 and additional periods of reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record. 

In an April 2012 decision, the Board denied service connection for a right knee disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand, in May 2013, the Court vacated the Board's decision and remanded the matter to the Board. 

In September 2013, May 2014, and again in January 2015, the Board remanded this case for additional development.  Unfortunately, once again, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a right knee disability.  The case has been previously remanded in September 2013, May 2014, and January 2015 for a VA examination to address whether his present right knee disability is related to his reported injury in service.  Specifically, the Board remands noted that the examiner should consider the Veteran's lay statements regarding injury in service and symptoms after service.  A VA examination was provided in July 2014 in which the examiner determined that the Veteran's right knee condition was less likely as not related to military service.  The rationale was that there was no documented evidence in the service treatment records of trauma and treatment for the right knee, and no pattern of a right knee condition or chronicity while on active duty.  While the examiner noted in the medical history section of the examination report some of the Veteran's lay statements regarding injury in service, the examiner did not appear to consider these statements in the rationale for the opinion or give an explanation as to why these statements were not given any weight.  The examiner also did not consider the in-service June 1986 report of medical history which noted that the Veteran had a two-year history of pain in the "knee joints" following strenuous running.  An addendum opinion was obtained in July 2015 wherein the same examiner restated the opinion provided in July 2014.  He also added that there is a noted incident of injury after discharge and provided details from a July 2005 private treatment record documenting a possible knee injury at work.  
      
Unfortunately, the reports and opinions have not adequately addressed the Veteran's lay statements regarding the onset and chronicity of symptomatology and the in-service June 1986 report of medical history which noted that the Veteran had a two-year history of pain in the "knee joints" following strenuous running, as directed in the respective Board remands.  To date, there is no adequate opinion of record.  As a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms, the Board must seek another medical opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such the case must be returned for a supplemental opinion with consideration of all the pertinent information of record including the Veteran's lay statements regarding the history of injury and symptoms involving his right knee.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the case to a VA physician, other than the one who conducted the July 2014 VA examination for a supplemental medical opinion.  A new examination is not required unless deemed to be necessary by the assigned examiner(s).  The entire record must be made available to the examiner, and the examiner must specify in the examination report that the record has been reviewed.  The examiner is asked to provide an opinion as follows:

Is it at least as likely as not (i.e., a 50 percent or greater probability) that a current right knee disability had its clinical onset during service or is related to any in-service disease, event, or injury? 

In formulating and providing a rationale for the opinion, the examiner should specifically consider:

(a)  the Veteran's lay testimony of a right knee injury,

(b)  the in-service June 1986 report of medical history which noted that the Veteran had a two-year history of pain in the "knee joints" following strenuous running,

(c)  the other service records,

(d)  the Veteran's contention that his knee pain is related to the physical demands of his in-service occupation as a mechanic, such as lifting heavy objects and crawling under vehicles, 

(e)  the Veteran's statements that his in-service duties as well as the boots that he was required to wear negatively impacted his right knee and that he used over-the-counter medication post service for knee problems, and

(f)  the post-service records of knee injuries. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  The examination report must be reviewed by the AOJ to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the AOJ must implement corrective procedures at once.

3.  After completing the above actions, and any additional development deemed necessary, the AOJ must readjudicate the Veteran's claim.  If the benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




